Title: From Alexander Hamilton to James McHenry, [24] April 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Philadelphia April 24, 1799
          
          I request that a competent supply of Tents Knapsacks Camp Kettles and Canteens may be forwarded with the Cloathing may speedily follow it. The Regimental or Circle rendezvouses which have been appointed, liable however to revision, are for Connecticut New Haven, for New York the town — West Chester, for New Jersey, Elizabeth Town for Pennsylvania Bristol, for Maryland Havre De Grace. — others will be hereafter communicated.
          With great respect I have the honor to be Sir Yr Obed ser
        